Citation Nr: 1216588	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the ratings assigned for onychomycosis of both feet with a left ingrown toenail, post surgical removal (currently assigned "staged" ratings of 0 percent prior to May 20, 2010, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Roanoke, Virginia RO, which continued a 0 percent rating for the disability at issue.  In May 2010, a Travel Board hearing was held at the RO before the undersigned; a transcript of the hearing is included in the claims file.  In July 2010, the Board remanded the matter for further evidentiary development.  An interim (March 2012) rating decision increased the rating to 10 percent, effective May 20, 2010.  

The Board notes, upon review of the physical claims file, that it suggests there are several new claims for service connection and increased ratings not yet adjudicated.  However, a review of Virtual VA found that such claims were indeed adjudicated in September 2010 and December 2011 rating decisions (and that the Veteran has not filed a Notice of Disagreement with either decision).  


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that she was withdrawing her appeal in the matter of the ratings for onychomycosis of both feet with a left ingrown toenail, post surgical removal; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims for increased ratings for onychomycosis of both feet with a left ingrown toenail, post surgical removal; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In December 2006, the Veteran filed a substantive appeal perfecting her appeal in the matter of the ratings for onychomycosis of both feet with a left ingrown toenail.  Following a May 2010 Travel Board hearing and a July 2010 remand by the Board for further evidentiary development on the matter, a March 2012 rating decision increased the rating to 10 percent, effective May 20, 2010.  

In April 2012, the Veteran submitted an Appeals Satisfaction Notice, indicating that she had received recent correspondence regarding the decision to grant one or more of her issues on appeal and, based on the decision rendered, she was satisfied and wished to withdraw any remaining issues that had been remanded by the Board.  As the Veteran has withdrawn her appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of increased rating for onychomycosis of both feet with a left ingrown toenail, post surgical removal.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.




ORDER

The appeal in the matter of the ratings for onychomycosis of both feet with a left ingrown toenail, post surgical removal, is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


